Citation Nr: 9916047	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-49 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 20, 
1995, for a 100 percent schedular rating for post traumatic 
stress disorder, PTSD.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a 100 percent schedular 
rating for PTSD from September 20, 1995.  A permanent and 
total disability rating was granted in October 1998.  

In an October 1998 rating decision, the RO denied entitlement 
to special monthly compensation for aid and attendance or 
being housebound.  The veteran has not filed a notice of 
disagreement to this adverse decision.  In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) (Absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. A routine VA examination requested on April 14, 1995, was 
accepted by the RO as an informal claim for an increased 
evaluation of post traumatic stress disorder, PTSD.

3. By a June 1995 rating decision, the RO denied a rating in 
excess of 50 percent for the veteran's PTSD.

4. An amended VA examination was reported to the RO in July 
1995.

5. In August 1995, the RO denied a rating in excess of 50 
percent for the veteran's PTSD.  

6. The veteran filed an application for increased 
compensation based on unemployability dated August 21, 
1995.  

7. On October 23, 1995, the RO received an informal claim 
from the veteran for an increased evaluation for his PTSD.

8.  In an April 1996 rating decision, the RO granted a 100 
percent evaluation for the veteran's PTSD, effective 
September 20, 1995.

9. The veteran appealed the effective date through submission 
of a timely filed notice of disagreement received in July 
1996, and perfected the appeal by submitting a timely 
substantive appeal (VA Form 9).

10. It was not factually ascertainable that an increase in 
the veteran's PTSD had occurred prior to September 20, 
1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 20, 
1995, for a 100 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.160, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  As will be discussed, the 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

The veteran was granted service connection for PTSD by a June 
1987 rating decision, and a 30 percent evaluation was 
assigned effective from December 1986.  In May 1993, the 
rating was increased to 50 percent effective from September 
1992.  The veteran failed to file a notice of disagreement 
within the one-year period.  The RO's determination is final.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999). 

On April 14, 1995, the RO scheduled a routine examination 
that was conducted on April 28, 1995.  This was accepted as a 
claim for an increased rating.  38 C.F.R. § 3.155 (1998).  By 
a June 1995 rating decision, the RO confirmed and continued 
the 50 percent evaluation for PTSD, and the veteran was 
notified by letter in July 1995.  The April 1995 mental 
disorders VA examination was amended in July 1995.  By an 
August 1995 rating decision, the RO denied an increased 
rating based on the addendum which reflected that the 
condition was essentially unchanged since the March 1993 VA 
examination.  The veteran was notified of the decision by 
letter later that month.  Thereafter, in August 1995, the 
veteran filed a claim for increased compensation based on 
unemployability, which was also accepted as a claim for an 
increased rating.  

The evidence considered by the RO is as follows:  

The April 1995 VA examination reflects that the examiner did 
not have access to the case file, but was able to review 
domiciliary treatment reports.  The examination revealed that 
the veteran had been living in the domiciliary for the past 2 
weeks and had been camping in parks since separating from his 
wife three months previously.  The veteran had not worked for 
10 years.  The veteran continued to have many intrusive 
thoughts and flashbacks of Vietnam on a daily basis.  He had 
nightmares one or two times a week that were related to 
Vietnam.  He had an increased startle response, poor 
concentration, and difficulty relating to others.  He 
described the relationship with his wife as a "war zone" 
and that he did not feel a close relationship with his five 
children.  He liked being at the domiciliary because he could 
relate to other Vietnam veterans.  He slept poorly, but felt 
that it was related to his physical pain.  It was the 
examiner's impression that the veteran was moderately 
impaired from symptoms of post traumatic stress disorder to 
warrant the current 50 percent evaluation. 

Treatment records from the Portland VA Medical Center dated 
for the period of April 1995 to May 1995 reflect that the 
veteran's global assessment of functioning (GAF) score was 
60.  The treatment records reflect that the veteran did 
suffer from unmanaged PTSD symptoms and that he would benefit 
from PTSD treatment.  The veteran was on probation for 
driving under the influence.  The Axis I diagnosis was PTSD.  
It was noted that the veteran did not appear to need or would 
benefit from inpatient drug and alcohol treatment at that 
time.  

The April 1995 VA examination report was amended in July 1995 
to reflect that the case file was reviewed, specifically, the 
March 1993 VA examination.  The examiner noted that at that 
time, the veteran was having frequent intrusive thoughts of 
Vietnam, nightmares, difficulty sleeping, poor concentration, 
emotional detachment, restricted range of affect, anger and 
isolation.  The examiner opined that the veteran's anger on 
the April 1995 examination was not as severe as described in 
March 1993.  Otherwise, the veteran's symptoms remained 
relatively unchanged.  The Axis I diagnoses included PTSD and 
a history of alcohol abuse.  

Inpatient treatment records from the Portland VA Medical 
Center dated for the period of September 1995 to January 1996 
reflect that the veteran has chronic severe combat related 
PTSD.  The testing revealed that the veteran was troubled by 
intrusive experiences as well s avoidance and numbing 
symptoms.  Self reported anxiety of both chronic and an acute 
nature were high, and depression was also characteristic of 
his presentation per testing and that he had formed strong 
attachments to other veterans in the program.  The GAF score 
was 45, which indicated serious impairment in several areas 
to include work, school, and social.  The Axis I diagnoses 
included PTSD, dysthymia versus major depression, and history 
of polysubstance abuse, in current remission.  The date of 
the veteran's inpatient admission was September 20, 1995.  

A March 1996 VA examination reflects that the examiner had 
access to the veteran's medical records and not his case 
file.  The examiner opined that the veteran was moderately to 
severely impaired by post traumatic stress disorder and 
moderately impaired by major depression.  The diagnoses 
included chronic major depression, post traumatic stress 
disorder, and alcohol abuse/dependence currently in 
remission.  The GAF score was 45.  

Undated lay statements received by the RO in March 1996 
reflect that the veteran has had difficulty relating to 
family and friends for at least 30 years, since returning 
from Vietnam.  His health, well being, mental capacity, and 
personality have affected his relationships.  

By an April 1996 rating decision, the RO granted a 100 
percent schedular rating for PTSD, effective from September 
20, 1995.  

The veteran argues, in essence, that he is entitled to an 
effective date prior to September 20, 1995, for the award of 
a 100 percent schedular evaluation for his psychiatric 
disorder.  The Board observes that the method of determining 
the effective date of an increased evaluation is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2), as well as 38 C.F.R. § 
3.400(o).  These legal criteria provide that generally, the 
effective date of an award of increased compensation is the 
date of the receipt of the claim or the date the entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  Nevertheless, the effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  
The award of an increased rating should normally be effective 
either on the date of the claim or on some date in the 
preceding year if it was ascertainable that the disability 
had increased in severity during that time.  The Court has 
held that the Board must look at all the evidence of record 
in order to ascertain the "earliest" possible effective 
date.  Hazan v. Gober, 10 Vet. App. 511, 517 (1997); Scott v. 
Brown, 7 Vet. App. 184, 189 (1994) (approving the Board's 
consideration of "all the evidence of record" for the year 
preceding claim); Servello v. Derwinski, 3 Vet. App. 196 
(1992) (although the increased rating was based on evidence 
submitted subsequent to the application for increased rating, 
the Board erred in not considering evidence about status of 
condition during the one-year period prior to the 
application).

In order to apply the above statutory provisions to the 
instant appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that the veteran's service-connected 
psychiatric disability increased in severity.  

The RO granted a 50 percent disability rating in May 1993, 
effective from September 1992.  The veteran did not file a 
notice of disagreement to the decision within the one-year 
period following the date of notification.  That 
determination is final as to the evidence then of record.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1100 (1998).

The record reveals that the scheduled review examination 
dated on April 28, 1995 was accepted as a claim for an 
increased rating.  Further, the record reflects that reports 
of hospitalization from a VA Domiciliary, for the period from 
April 12, 1995 to May 23, 1995, was received by the RO in 
June 1995.  After that claim was denied by the RO in June 
1995, the April 1995 VA examination was amended in July 95.  
The RO denied an increased rating based on the addendum in 
August 1995.  Thereafter, in August 1995, the veteran 
submitted his claim for increased compensation based on 
unemployability.  Therefore, the date of the claim for an 
increased rating must be considered to be April 12, 1995, the 
date of hospital admission to a VA Domiciliary.  38 C.F.R. 
§ 3.157(b)(1).

The Board must next look at the evidence one year prior to 
April 12, 1995, to determine if it was factually 
ascertainable that an increase in disability had occurred.  
Hazan, supra.  There is no evidence of record that was 
submitted within the preceding year.  Therefore, the earliest 
basis for an effective date would be that evidence submitted 
to support the April 1995 claim which included the April 28, 
1995 VA examination and the VA reports of hospital admission 
from April 12, 1995 to May 23, 1995.

A GAF score of 51-60 relates to moderate symptoms of 
psychological, social, and occupational dysfunction to 
include flat affect, circumstantial speech, occasional panic 
attacks, few friends, and conflicts with complaints-workers 
to warrant a 50 percent evaluation.  A GAF score of 41-50 
reflects serious symptoms of psychological, social, and 
occupational dysfunction to include suicidal ideation, severe 
obsessional rituals, frequent shoplifting, no friends, and 
unable to keep a job to warrant a 70 percent evaluation.  A 
GAF score of 31-40 relates to some impairment in reality 
testing or communication to include speech that is illogical, 
obscure, or irrelevant at times or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood such as a depressed man avoiding 
friends, neglecting family, and being unable to work to 
warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130 
(1998) (citing the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of American Psychiatric 
Association (DSM-VI) as the governing authority for 
application of the general rating formula codified at 
§ 4.130).

As mentioned previously, it was the examiner's impression 
that the veteran was moderately impaired from symptoms of 
post traumatic stress disorder to warrant the current 50 
percent evaluation.  In its June 1995 decision, the RO 
determined that the findings reported on the April 1995 
examination did not show entitlement to an increased rating.  
The above VA evaluation was amended in July 1995 to reflect 
that the veteran's symptoms remained relatively unchanged 
since the March 1993 VA examination.  The diagnoses included 
PTSD and a history of alcohol abuse.  The RO denied the 
increased rating claim.  Thereafter, the RO received reports 
of hospitalization at a VA Domiciliary dated for the period 
of April 1995 to May 1995, which reflect that the veteran's 
GAF score was 60.  The diagnosis was PTSD.  It was noted that 
the veteran did not appear to need or would benefit from 
inpatient drug and alcohol treatment at that time.  Inpatient 
treatment records from the Portland VA Medical Center dated 
for the period of September 1995 to January 1996 reflect that 
the veteran has chronic severe combat related PTSD.  The GAF 
score was 45, which indicated serious impairment in several 
areas to include work, school, and social.  The date of the 
veteran's inpatient admission was September 20, 1995.  A 
March 1996 VA examination reflects that the veteran was 
moderately to severely impaired by post traumatic stress 
disorder and moderately impaired by major depression.  The 
GAF score was 45.  Therefore, the Board concludes that 
September 20, 1995, the date that the veteran's increased 
disability was ascertainable, is the appropriate effective 
date for the award of a 100 percent schedular evaluation for 
the veteran's PTSD.  An effective date earlier than September 
20, 1995, is not warranted by the evidence.

Regarding the veteran's contention that the effective date 
should go back to March 1995 and likely as not to August 
1994, the Board notes that although the veteran continued to 
submit evidence in support of his claim after the RO's June 
1995 rating decision which denied a disability evaluation in 
excess of 50 percent for the psychiatric disability, the 
first evidence of record to document an increase in the 
disability was dated September 20, 1995.  It was not until 
the veteran was hospitalized in September 1995, that it was 
factually ascertainable that an increase in the disability 
had occurred.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) 
(1998).  Moreover, the veteran did not have a pending claim 
before the RO prior to April 1995.  

In light of the fact that the veteran was awarded a 100 
percent schedular rating, the Board notes that the claim for 
unemployability is moot. 



ORDER

An effective date earlier than September 20, 1995, for a 100 
percent schedular evaluation for PTSD is denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

